MEMORANDUM ***
Wanda Bradford appeals the district court’s judgment affirming the Commissioner of Social Security’s denial of disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment and must uphold the Commissioner’s decision if it is supported by substantial evidence and free of legal error. Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir.1998). We affirm.
We affirm the district court’s determination that Bradford did not meet or equal *419the listing at 20 C.F.R. Part 404, Subpt. P, App. 1, § 1.03A, because the record contains substantial evidence that Bradford did not experience marked limitation of motion over any twelve month period. See Tackett v. Apfel, 180 F.3d 1094, 1099-1100 (9th Cir.1999).
Bradford waived the argument that the ALJ failed to consider her knee trouble in combination with her obesity by failing to raise it before the district court. See Edlund v. Massanari, 253 F.3d 1152, 1158 & n. 7 (9th Cir.2001).
The ALJ properly relied upon the Medical-Vocational Guidelines after determining that Bradford’s exertional limitations restricted her to sedentary work and her non-exertional limitations further restricted her to unskilled work. See Razey v. Heckler, 785 F.2d 1426, 1430 (9th Cir. 1986).
Bradford’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.